 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     JOHN ROBERT DEMOS,                               CASE NO. C18-5830 BHS
 6
                             Petitioner,              ORDER ADOPTING REPORT
 7           v.                                       AND RECOMMENDATION

 8   STATE OF WASHINGTON,

 9                           Respondent.

10

11           This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 12. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15           (1)   The R&R is ADOPTED; and

16           (2)   The Clerk shall administratively close this matter. See Demos v. Stanley,

17                 MC97-00310JLW (W.D. Wash, March 13, 1997).

18           Dated this 14th day of November, 2018.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

22


     ORDER
